Citation Nr: 1550034	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for an aortic aneurysm.


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1984 until December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In his May 2012 substantive appeal, the Veteran specifically limited the appeal to his disagreement with the initial noncompensable rating assigned for his aortic aneurysm.

The matter was previously remanded by the Board in an October 2014 decision.  The matter has since been returned to the Board for further appellate review.


FINDING OF FACT

Throughout the claim period, the Veteran's aortic aneurysm has measured less than 5 centimeters in diameter, was asymptomatic, did not preclude exertion, and did not require surgical intervention.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for an aortic aneurysm have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7110 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letters sent to the Veteran dated January 2011, April 2011, June 2011, and October 2012.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in March 2011, November 2012, June 2015, and September 2015.  The most recent September 2015 opinion described the Veteran's current aortic aneurysm, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the analysis section below.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

The Board also finds compliance with the Board's October 2014 Remand directives.  In the Board's October 2014 decision, this matter was remanded to obtain any additional VA or private medical records, and to obtain an addendum opinion from the November 2012 VA examiner, or another similarly qualified examiner, to identify all present manifestations of the Veteran's aortic aneurysm, and address whether it: (1) precluded exertion; (2) was five centimeters or larger in diameter; (3) was symptomatic; or (4) had required an indefinite period of hospital admission for correction.  In particular, the examiner was requested to address what type of duties the Veteran would be capable of performing in light of his aortic aneurysm, and what duties he would not be able to perform.  As explained in more depth below, the Board notes that the September 2015 VA examination complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Veteran seeks entitlement to an initial compensable rating for his service-connected aortic aneurysm on the grounds that it precludes exertion.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If a disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for aortic aneurysm are found at 38 C.F.R. § 4.104, Diagnostic Code (DC) 7110 (2015).  Under DC 7110, a 60 percent rating is warranted if the aortic aneurysm precludes exertion.  A 100 percent rating is warranted if the aortic aneurysm is five centimeters or larger in diameter, or is symptomatic, or for an indefinite period from the date of hospital admission for surgical correction.  Although DC 7110 does not provide for a zero percent rating, a noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim, or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's aortic aneurysm was reported on his October 2010 separation examination as an ascending aorta aneurysm, measuring 4.6 centimeters, and requiring yearly follow-up.

The Veteran was first afforded a VA examination in March 2011.  The Veteran reported that his aortic aneurysm was first noticed upon chest x-ray in 2009 as part of a medical fitness test prior to deployment to Afghanistan.  The 2009 x-ray revealed a tortuous aorta and further evaluation revealed that the Veteran had a tricuspid aortic valve and a mild base aneurysmal dilation of the aorta at the sinus of the Valsalva, measuring 4.6 centimeters.  During the March 2011 VA examination, the Veteran reported that his aortic aneurysm did not have any signs or symptoms, nor did it impair his work or activities of daily living.  The examiner noted a current diagnosis of aortic aneurysm at the base of the aortic root, which was asymptomatic and did not cause any functional impairment.

In his September 2011 NOD, the Veteran asserted that his aortic aneurysm precluded him from doing any type of heavy lifting (such as lifting weights or heavy objects).  The Veteran claimed entitlement to an initial compensable rating on the grounds that the aortic aneurysm prevented him from "basic life choices" pertaining to staying fit and engaging in simple activities.  He pointed to the fact that he had been disapproved for overseas deployment as a result of the aortic aneurysm diagnosis.

In May 2012 the Veteran's physician, Dr. A.C., submitted a statement in which he described the Veteran's aortic root as mild to moderately dilated.  He recommended that the Veteran undergo annual monitoring using MRI imaging.  Citing to the Thoracic Society Guidelines from 2010, Dr. A.C. noted that for patients with a current aortic aneurysm, employment and lifestyle restrictions were reasonable, including the avoidance of strenuous lifting, pushing, or straining that would require a Valsalva maneuver.  

In November 2012 the Veteran was afforded a VA artery and vein condition examination.  At that time the Veteran reported mountain biking for 1 to 1.5 hours a week, and that he did not have any symptoms associated with the aortic aneurysm, nor any functional limitation working as an intelligence officer in service or since.  The examiner indicated a current diagnosis of aortic aneurysm with aortic root dilation, stable on follow up imaging.  The examiner noted that the Veteran had not undergone a surgical procedure for an aortic aneurysm.  The examiner noted that the aortic aneurysm was less than 5 centimeters in diameter, was asymptomatic, did not preclude exertion, and did not limit the Veteran's ability to work.

February 2014 diagnostic testing showed that the Veteran's aortic aneurysm measured 4.6 centimeters, indicating no change in size.

In response to the Board's remand, the Veteran was afforded another VA artery and vein condition examination in June 2015 by the November 2012 examiner.  At that time, the Veteran reported that he was advised by his cardiologist to avoid heavy weightlifting or strenuous physical exertion.  The Veteran stated that he hiked 3 to 6 miles twice per week, and mountain biked 8 miles twice weekly.  The Veteran reported currently working as a full-time instructor for the Navy after retiring from the Navy in 2010.  The examiner diagnosed the Veteran with a current aortic aneurysm that was less than 5 centimeters in diameter, which was asymptomatic but that did preclude exertion.  The examiner noted that the Veteran had not undergone a surgical procedure for the condition.

The June 2015 examiner did not indicate what specific type of duties the Veteran would be capable of performing in light of his service-connected disability, and what duties he would not be able to perform.  Instead, the examiner noted that, upon review of the medical literature, there were no available specific exercise precaution recommendations for an asymptomatic aortic aneurysm.  The examiner did opine, however, that the Veteran should avoid strenuous physical activities such as heavy weightlifting or strenuous competitive sports.  The examiner opined that the Veteran's aortic aneurysm did not preclude his ability to work.

In September 2015 the Veteran was afforded another VA artery and vein examination.  During the September 2015 examination, the Veteran denied having any symptoms associated with his aortic aneurysm.  The examiner indicated a current diagnosis of aortic aneurysm that was less than 5 centimeters in diameter, which was asymptomatic and did not preclude exertion.  The examiner noted that, upon regular imaging, the Veteran's aneurysm had shown no evidence of progression, nor had it required any surgical intervention.

The September 2015 examiner opined that the Veteran's aortic aneurysm did not functionally impact the activities of his daily life, including work and recreational pursuits.  In particular, the examiner noted that the Veteran had no significant work limitations, with the exception of extremely vigorous, strenuous activity such as running with a heavy pack, repeated power lifting, hand-to-hand- combat, etc.  The examiner noted that the Veteran was capable of moderate physical activity such as running and hiking.  In the workplace setting, the examiner noted that the Veteran was quite capable of performing mild to moderate lifting and sedentary work.  The examiner based their conclusions on an in person examination of the Veteran and upon review of the Veteran's claims file.  The examiner also noted that they reviewed all conflicting medical evidence.

With regard to the May 2012 physician statement, the Board notes that Dr. A.C. did not state that the Veteran's aortic aneurysm precluded exertion.  Rather, Dr. A.C. noted that, for patients with aortic aneurysms, it was reasonable to avoid strenuous lifting, pushing, or straining.  Dr. A.C. did not say that it was necessary to avoid such activity.  Thus, the Board finds that Dr. A.C.'s statement does not support the conclusion that the Veteran's aortic aneurysm precludes exertion.

In addressing the Veteran's contention that his aortic aneurysm precluded physical exertion as evidenced by the fact that he was not deployed to Afghanistan after its discovery, the Board notes that, per the September 2015 VA examiner, the Veteran was "sidelined" from his deployment so that the aortic aneurysm could be further evaluated.  There is no indication in the record that the Veteran was not deployed to Afghanistan because his aortic aneurysm precluded physical exertion.

The Board notes that the June 2015 VA examiner checked the box indicating that the Veteran's aortic aneurysm precluded exertion.  Within the same examination report, however, the VA examiner also noted that there were no available specific exercise precaution recommendations for an asymptomatic aortic aneurysm and that the condition did not impact the Veteran's ability to work.  In light of the June 2015 examiner's inconsistent statements regarding physical exertion, the Board assigns little probative value to the examiner's indication that the Veteran's aortic aneurysm precluded physical exertion.

Instead, the Board finds the September 2015 VA examination report to be highly probative.  The examiner interviewed the Veteran, reviewed the claims folder, and reviewed the prior conflicting medical opinions.  Therefore, the Board attaches significant weight to the examiner's conclusion that, while the Veteran should refrain from certain categories of highly strenuous activity, the Veteran's aortic aneurysm otherwise did not preclude physical exertion. Moreover, this conclusion is supported by the evidence of record which shows that the Veteran has engaged in physical activities throughout the appeal period, including hiking regularly, and riding his bike multiple times a week for several miles.

Based on the competent, probative evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's aortic aneurysm does not preclude physical exertion, and therefore an initial compensable rating is not warranted.  In addition, at no point has the Veteran's aortic aneurysm measured greater than 5 cm in diameter, been symptomatic, or required hospitalization or surgical intervention.  Thus, a higher 100 percent rating is also not warranted.  See 38 C.F.R. § 4.404, DC 7110 (2015). Further, since the Veteran's aortic aneurysm has not required surgery, there are no surgical residuals to evaluate. 

In particular, the Board again notes that, while the Veteran has been advised to refrain from certain types of extremely strenuous physical activity, he is able to, and frequently does, participate in moderate physical activity such as hiking and mountain biking.  While the Veteran has reported that his aneurysm limits his choices pertaining to staying fit and engaging in simple activities, the Veteran has also consistently reported that his aortic aneurysm was asymptomatic, and did not limit his ability to function in the workplace or in the activities of daily living.  While the Board appreciates that the Veteran has been advised to refrain from certain forms of highly strenuous activity, that does not equate being precluded from physical exertion altogether.  The Veteran is not precluded from moderate physical activity.  Accordingly, as the Veteran's disability does not most nearly approximated the criteria associated with a compensable evaluation under 38 C.F.R. § 4.404, DC 7110 (2015), a noncompensable rating is appropriate.  See 38 C.F.R. § 4.31 (2015).

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a compensable evaluation.  38 U.S.C.A. § 5107(b)(West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).


ORDER

Entitlement to an initial compensable rating for an aortic aneurysm is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


